Citation Nr: 0112703	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disorder to include hearing loss.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1980 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

On the veteran's substantive appeal, VA Form 9, he checked 
the box indicating that he desired to appear personally 
before a member of the Board at the RO.  Such hearing was 
held in March 2001.  

The issues of entitlement to service connection for a 
bilateral ear disorder to include hearing loss and for a 
right shoulder disorder will be addressed in the remand 
portion of the decision.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  The veteran's low back disorder is not related to service 
or any events of service; the evidence attributes the 
veteran's current low back disability to a post-service work-
related injury. 



CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a low back disorder.  
The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran has been 
provided a statement of the case and a supplemental statement 
of the case informing him of the medical evidence necessary 
to establish entitlement to service connection for a low back 
disorder.  Private medical reports have been obtained, and 
the veteran has not identified any outstanding medical 
evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, see 38 U.S.C.A. § 1131; for a chronic 
disease, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service, see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
and 38 C.F.R. §§ 3.307, 3.309; or for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection based on chronicity may be established 
when (1) the chronic condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  Although a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, a lay person is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Notwithstanding a 
claimant's showing of post service continuity of 
symptomatology and in-service injury, competent medical 
expertise is required to make a medical diagnosis and relate 
the present diagnosis to service.  Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the veteran asserts that his current low back 
disorder occurred during service.  In March 2001 the veteran 
testified that during boot camp his drill sergeant pushed him 
off of his bunk bed, he landed on the cement floor, and at 
that time he hurt his back.  Since that incident he has had 
back pain.  The veteran also testified that he did not 
initially injure his back while working on a farm or at work.  
During the pendency of the appeal, the veteran also has 
asserted that he may have injured his back while in service 
when he cleaned field ovens as a cook.  

However, the objective evidence does not demonstrate that the 
veteran's current low back disorder had its onset in service, 
manifested to a compensable degree within a year after 
service, or that it is related to service.  Rather, it shows 
that the veteran's current low back disorder was incurred in 
December 1989 while at work.

The Board acknowledges that service medical records show that 
in February 1982 the veteran received treatment for lower 
back pain.  But, at that time, the veteran reported that he 
did not know how he injured his back, and examination results 
were within normal limits.  The assessment was muscle spasms.  
The service medical records thereafter show no complaints 
associated with the lower back.  The service medical reports 
show that the veteran's low back pain was acute and 
transitory and fail to establish that any complaint resulted 
in chronic disability.  

After service, the evidence is silent with regard to any 
complaints of or findings associated with back pain until 
December 1989.  Private medical reports from Dr. De La Pena 
contain a clinical entry dated December 14, 1989, showing 
that the veteran was referred by his employer for complaints 
of pain of the lower back sustained on December 11, 1989.  It 
was noted that while carrying a piece of lumber at work the 
veteran twisted his back.  At that time, he went to the 
emergency room and was treated with Percodan and muscle 
relaxants.  The clinical entry also shows that the veteran 
denied incurring any prior back injury.  After examination, 
the diagnosis was lumbosacral strain.  The reports show that 
the veteran received treatment thereafter.  A clinical entry 
dated May 15, 1990, shows that the veteran went back to work 
on January 2, 1990, although he still had pain of the back.  
At that time, the veteran also stated that he had radiation 
of the leg, which did not start until he returned to work.  
The diagnosis was back pain.  

Medical reports from the Riverside Methodist Hospital show 
that in June 1990, the veteran was admitted for S1 
radiculopathy of the lower extremity.  He complained of low 
back pain that radiated down the leg.  A computed tomography 
scan and other x-rays showed a ruptured disc.  While 
hospitalized, the veteran underwent a lumbar laminectomy.  A 
personal health history report documents that the veteran 
underwent back surgery because he injured his back at work in 
December 1989.  It was reported that the veteran had been 
treated medically for relief, but he returned to work and a 
few months later his back started bothering him again.  The 
discharge diagnosis was herniated nucleus pulposus at L5-S1.

Thereafter, private medical reports from Dr. De La Pena dated 
from 1990 to 1998 show continued treatment for low back pain.  
The reports do not reference service or any events of 
service.  

The medical evidence in this case is not in equipoise as to 
whether the veteran's current low back disorder was 
aggravated, or had its onset, in service or whether arthritis 
was demonstrated within a year of service.  Rather, the 
preponderance of the evidence is against such a finding.  
There has been no demonstration that the veteran's in-service 
low back manifestation was other than acute and transitory, 
and resolved without residual disability.  Indeed, the 
clinical evidence of record establishes that his current back 
disability was incurred while at work in December 1989, more 
than six years post service.  The Board acknowledges the 
veteran's testimony presented in March 2001.  However, the 
medical evidence does not substantiate those assertions.  
Without supporting medical evidence, the veteran's statements 
are insufficient to establish service connection.  In this 
case, the evidence preponderates against the veteran's claim, 
and the matter is denied. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

The veteran seeks service connection for bilateral ear 
disorder, to include hearing loss, and a right shoulder 
disorder.  As noted above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist, includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, eliminates the concept of a well-
grounded claim, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand of the ear disorder and right shoulder disorder claims 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran maintains that he has decreased hearing due to an 
in-service gas tank explosion.  The service medical records 
show that in April 1981 the veteran complained of a headache 
with a throbbing affect after an immersion heater blew up.  
Although objective findings were normal, the external ear 
appeared reddened with possible charred material of the outer 
layer.  Trauma to the left ear was noted.  The reports also 
show that in October 1982 the veteran complained of an 
earache.  At that time, the veteran stated that he had a cold 
and the pain of the ears prevented him from hearing.  
Examination of the left ear showed no wax build up, but the 
right ear had wax build up without light reflection.  The 
assessment was otitis media of the right ear.  The post-
service medical evidence shows complaints associated with 
decreased hearing.  

Private medical reports dated from 1989 to 1998 show that the 
veteran complained of decreased hearing and received 
treatment.  Specifically, the reports document a diagnosis of 
otitis externa in 1994 and complaints of decreased hearing, 
more on the right in November 1998.  Additionally, an April 
1999 audiogram report from The Ohio State University Hospital 
indicates that the veteran may have hearing loss.  Given the 
aforementioned evidence, the Board finds that VA medical 
examination is needed to determine whether the veteran 
currently has any right and left ear disabilities to include 
hearing loss, and if so, to determine the etiology of any 
disability present.  

The veteran also asserts that service connection for a right 
shoulder disorder is warranted because he sustained the 
disability when he was pushed off of his bunk bed in boot 
camp.  The service medical records show that in October 1982, 
the veteran complained of right shoulder pain after falling 
on cement.  At that time, the veteran was in extreme 
discomfort, range of motion was limited, and the right 
shoulder was positioned lower than the left.  Tenderness to 
palpation was also present.  X-rays were negative however.  
The impression was contusion of the right shoulder.  The 
reports also show an assessment of possible dislocated right 
shoulder which was made in October 1982.  

The post-service private medical reports dated from 1989 to 
1998 also show complaints of shoulder trouble and a diagnosis 
of pain of the right shoulder.  Thus, a VA medical 
examination is needed to determine whether the veteran 
currently has a right shoulder disability, and if so, to 
determine its etiology.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any ear 
defect, to include hearing loss, or right 
shoulder disorder.  After securing the 
necessary authorization for release of 
such documents, the RO should contact any 
identified providers, including The Ohio 
State University Hospital and Dr. De La 
Pena, and request a copy of all such 
treatment reports, not already of record.

3.  The RO should arrange for VA 
orthopedic; ear, nose and throat; and 
audiology examinations to identify and 
determine the nature and etiology of the 
veteran's right shoulder disorder and ear 
disorder to include hearing loss.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file should be made available to 
the examiners for review.  For all ear 
disabilities and right shoulder 
disabilities found the examiners should 
comment on whether it is at least as 
likely as not that such was incurred in or 
aggravated by service.  The rationale for 
all conclusions reached should be 
discussed.   

4.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 



